                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION                                       FILED
                                                                               JUN 2 9 2020
                                  No. 5:18-CR-78-FL
                                                                           PETER A. MOORE[jJR., CLERK
                                                                            US D I S ~ RT, EDNC
                                                                          BY    ·        < DEPCLK

UNITED STATES OF AMERICA                 )
                                         )
             V.                          )       MOTION TO UNSEAL DOCKET .
                                         )
                                         )
REGINALD VAN REESE, JR.                  )



      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, respectfully moves this Honorable Court for

an order to unseal the docke.t in the above-referenced case, with the exception of the

government's Motion to Seal (DE-6) and any other filings that are presumptively

sealed by Standing Order and/or the- Local Criminal Rules .

    . . WHEREFORE, the Government respectfully moves for an order granting the

relief requested arid directing the Clerk of Court to take such action as may be

necessary and appropriate to facilitate such relief.

      Respectfully submitted, this 29th day of June; 2020.

                                        ROBERT J. HIGDON, JR.
                                        United States Attorney

                                 BY:         - - --.,   7-Y"Yl. u-:   J

                                  ~~ ADAM . HULB
                                     Assistan m e States Attorney
                                     150 Fayetteville Street, Suite 2100
                                     Raleigh, NC 27601-1461
                                     Telephone: (919) 856-4530
                                     E~mail: adam.hulbig@usdoj.gov




         Case 5:18-cr-00078-FL Document 43 Filed 06/29/20 Page 1 of 2
                            CERTIFICATE OF SERVICE

      This is to certify that I have this 29th day of June, 2020, filed a copy of the

foregoing motion via the Court's CM/ECF system, thereby effecting service upon

Defendant's counsel of record as follows:

Jaclyn·L. DiLauro
Federal Public Defender's Office
Email: Jackie dilauro@fd.org


                                   BY:      ~D)o...__,-
                                   ~< A ~ B I G                 .
                                      Assistant United States Attorney
                                     · 150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601-1461
                                       Telephone: (919) 856-4530
                                       E-mail: adam.hulbig@usdoj.gov




         Case 5:18-cr-00078-FL Document 43 Filed 06/29/20 Page 2 of 2
